Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           The preliminary amendment filed on 12/9/2020 has been entered.

Drawings Objection 
The drawings are objected to because:
(1) In Fig.1D, reference element “20b” should read --20d--.  It is an end portion rather than a bottom portion.  Note Fig.1C. 
(2) In Fig.2C, the leadline for reference element “320c” should be pointing to the side end of the housing 320 rather than to the shaving aid support 340.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
 
Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claim 1, the claimed shaving blade assembly is inoperative as there is no means claimed for performing shaving.   
           (2) In claim 1, lines 9-10, “a first lubricating element” and “a second lubricating element” are vague.  Are they in addition to “one or more lubricating elements” cited at line 4 of the claim?
           (3) In claim 3, lines 2-3, “two or more lubricating elements” is vague.  Are two or more lubricating elements in addition to “one or more lubricating elements”, “a first lubricating element” and “a second lubricating element” of claim 1?
           (4) In claim 5, line 2, “a top portion” is vague and indefinite.  A top portion of what?

           (6) In claim 12, line 3, “a shaft portion” is vague.  Is it in addition to “a shaft portion” cited at line 6 of claim 1?

Claim Rejection - 35 U.S.C. 102(a)(1)
1.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 1-3, 9, 11, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitchens (U.S. Patent No. 4,562,644).  
          Regarding claim 1, Hitchens discloses a shaving blade assembly (11) comprising:
          a housing (12,40) having at least one cavity (50,52);
          a shaving aid support (54,55,62,63,67) having one or more lubricating elements (60) thereon, the shaving aid support (54,55,62,63,67) being rotatably attached to the housing (12,40) about a center axis (A, see Fig.1 as annotated below), 

    PNG
    media_image1.png
    541
    682
    media_image1.png
    Greyscale

          wherein at least a shaft portion (54) of the shaving aid support (54,55,62,63,67) is disposed in the at least one cavity (50,52) of the housing (12,40), wherein the shaving aid support (54,55,62,63,67) has a first side (S1, see Fig.6 as annotated below) and a second side (S2), wherein the first side (S1) has a first lubricating element (E1) thereon and the second side (S2) has a second lubricating element (E2) thereon as claimed. 

    PNG
    media_image2.png
    521
    802
    media_image2.png
    Greyscale

         Regarding claim 2, Hitchens shows the sides (S1,S2) having a substantially flat outer surface.
          Regarding claim 3, Hitchens’ shaving aid support (54,55,62,63,67) has two or more lubricating elements (E1,E2) thereon.
          Regarding claim 9, Hitchens’ shaving aid support (54,55,62,63,67) includes at least one shaft portion (55), wherein the at least one cavity (51,53) of the housing (12,40) is configured to be rotatably attached to the at least one shaft portion (55) and prevent translation of the shaving aid support (54,55,62,63,67).
          Regarding claim 11, Hitchens’ center axis (A) is a longitudinal axis of the housing (12,40, see annotated Fig.1).  
Regarding claim 12, Hitchens’ shaving aid support (54,55,62,63,67) comprises a body portion (62) and a shaft portion (54,55) extending from the body portion (62).  
          Regarding claim 15, Hitchens’ shaving blade assembly (11) further comprises one or more blades (21,30) arranged within the housing (12,40). 
          Regarding claim 16, Hitchens discloses a razor (10,11) comprising the shaving blade assembly (11) according to claim 1 and a handle (10).    

Claim Rejection – 35 U.S.C. 103
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hitchens (U.S. Patent No. 4,562,644) in view of Trotta et al. (U.S. Patent No. 5,036,587, hereinafter “Trotta”).
          Regarding claim 17, Hitchens’ razor as set forth shows all the claimed limitations except it does not explicitly mention the handle (10) is “releasably” connected to the shaving blade assembly (11). 
          Trotta teaches it is desirable to have a shaving blade assembly releasably attached to a razor handle (see column 3, lines 34-36).
          Thus, it would have been obvious to one skilled in the art to modify Hitchens by having the handle (10) releasably connected to the shaving blade assembly (11) for 

Indication of Allowable Subject Matter
Claims 4-8, 10, 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724